DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nico van Waes on 08/02/2022.

The application has been amended as follows: 

38. (Currently Amended) The apparatus of claim 37, wherein the CFRA is applied when the selected beam is allocated with a contention free preamble and the CBRA is applied when the selected beam is allocated with a contention based preamble.

39. (Currently Amended) The apparatus of claim 37, wherein the at least one memory and the computer program code are further configured, with the at least one processor, to cause the apparatus to: apply the CFRA which comprises applying a random access preamble from a first pool of preambles dedicated for the beam failure recovery procedure; or apply the CBRA which comprises selecting a random access preamble from a second pool of preambles which is not intended exclusively for the beam failure recovery procedure.

40. (Currently Amended) The apparatus of claim 37, wherein a number of random access attempts allowed before detecting a random access problem is capped based on the applied first limit.

41. (Currently Amended) The apparatus of claim 37, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to

43. (Currently Amended) The apparatus of claim 37, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to: detect whether or not the selected beam has a signal level higher than a second preconfigured threshold; upon detecting  the selected beam has a signal level higher than the second preconfigured threshold, apply  for the selected beam; upon detecting the selected beam has a signal level lower than the second preconfigured threshold, apply for the selected beam.

44. (Currently Amended) The apparatus of claim 37, wherein the apparatus is a user equipment and the apparatus is operating according to at least one of the  Long-Term Evolution (LTE), the  Long-Term Evolution Advanced (LTE-A), the  New Radio, or 5G.

50. (Currently Amended) The method of claim 49, wherein the CFRA is applied when the selected beam is allocated with a contention free preamble and the CBRA is applied when the selected beam is allocated with a contention based preamble.

51. (Currently Amended) The method of claim 49, further comprising: applying the CFRA which comprises applying a random access preamble from a first pool of preambles dedicated for the beam failure recovery procedure; or applying the CBRA which comprises selecting a random access preamble from a second pool of preambles which is not intended exclusively for the beam failure recovery procedure.

52. (Currently Amended) The method of claim 49, wherein a number of random access attempts allowed before detecting a random access problem is capped based on the applied first limit.

55. (Currently Amended) The method of claim 49, further comprising: detecting whether or not the selected beam has a signal level higher than a second preconfigured threshold; and upon detecting  the selected beam has a signal level higher than the second preconfigured threshold, apply  for the selected beam; upon detecting the selected beam has a signal level lower than the second preconfigured threshold, apply for the selected beam.

56. (Currently Amended) The method of claim 49, wherein the method is performed by a user equipment operating according to at least one of the  Long-Term Evolution (LTE), the  Long-Term Evolution Advanced (LTE-A), the  New Radio, or 5G.

57. (Currently Amended) A computer program product embodied on a non-transitory computer readable medium and comprising program instructions which, when executed, cause an apparatus at least to: determine that a random access procedure is to be initiated in response to initiating a beam failure recovery procedure; select a beam with which the random access procedure is to be attempted; determine to apply a first limit for an access attempt counter based on the random access procedure being initiated in response to initiating the beam failure recovery procedure, wherein a second limit for the access attempt counter is applied when the random access procedure is initiated in response to other than initiating the beam failure recovery procedure, the first and second limits being different; determine to apply the first limit for the access attempt counter regardless of whether the random access attempt on the selected beam is a contention free random access (CFRA) or a contention based random access (CBRA); and perform the random access procedure based on the first limit on the selected beam.

58. (Currently Amended) The computer program product of claim 57, wherein the CFRA is applied when the selected beam is allocated with a contention free preamble and the CBRA is applied when the selected beam is allocated with a contention based preamble.

59. (Currently Amended) The computer program product of claim 57, wherein the apparatus is further caused to: apply the CFRA which comprises applying a random access preamble from a first pool of preambles dedicated for the beam failure recovery procedure; or apply the CBRA which comprises selecting a random access preamble from a second pool of preambles which is not intended exclusively for the beam failure recovery procedure.

60. (Currently Amended) The computer program product of claim 57, wherein a number of random access attempts allowed before detecting a random access problem is capped based on the applied first limit.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record US 2019/0215706 A1 to Tsai (hereinafter “Tsai”) discloses beam failure recovery via random access procedure in a wireless communication system. A user equipment (UE) initiates a beam failure recovery procedure when beam failure is detected based on a beam failure indication. The UE initiates a random access procedure, wherein the random access procedure is a contention-based random access procedure and initiated based on the beam failure indication. The UE considers the beam failure recovery procedure successfully completed based on completion of the random access procedure.
US 2020/0367293 A1 to Zhang et al. (hereinafter “Zhang”) discloses initiating a preamble transmission counter (COUNTER) in a random access procedure to count a number of preamble transmissions in the random access procedure; and when the value of the counter (COUNTER) reaches or exceeds a preset maximum number of transmissions, determining, according to a trigger cause of the random access procedure, whether to indicate a random access problem to an upper layer of the UE.
Tsai and Zhang do not explicitly disclose an apparatus, comprising: at least one processor and at least one memory including a computer program code, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to: determine that a random access procedure is to be initiated in response to initiating a beam failure recovery procedure; select a beam with which the random access procedure is to be attempted; determine to apply a first limit for an access attempt counter based on the random access procedure being initiated in response to initiating the beam failure recovery procedure, wherein a second limit for the access attempt counter is applied when the random access procedure is initiated in response to other than initiating the beam failure recovery procedure, the first and second limits being different; determine to apply the first limit for the access attempt counter regardless of whether the random access attempt on the selected beam is a contention free random access (CFRA) or a contention based random access (CBRA); and perform the random access procedure based on the first limit on the selected beam. Independent claims 37, 49, and 57 disclose similar limitations. Claims 38-44, 50-56, and 58-60 depend from independent claims 37, 49, and 57 respectively. Accordingly claims 37-44 and 49-60 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 37-44 and 49-60 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476


/FAIYAZKHAN GHAFOERKHAN/Examiner, Art Unit 2476